DETAILED ACTION

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of U.S. Patent No. US 9,937,013 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope and content of the patented claim 2 discloses a surgical controlling system comprising similar functional limitations and structure(s) as the claim 1 of the applicant at issue. Therefore, it would have been obvious for one of ordinary skill in the art to have implemented the claimed method because usage of the system claim from patent ‘013 would cover similar functional language of the instant claimed method.  

 Claim 2 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 12 of U.S. Patent No. US 9,937,013 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope and content of the patented claim 12 discloses a surgical controlling system comprising similar functional limitations and structure(s) as the .  

Claim 3 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 12 of U.S. Patent No. US 9,937,013 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope and content of the patented claim 12 discloses a surgical controlling system comprising similar functional limitations and structure(s) as the claim 3 of the applicant at issue; for instance, a controller configured to process information from the movement detection means and location estimation means configured to real time locate 3D spatial position of at least one surgical tool. Therefore, it would have been obvious for one of ordinary skill in the art to have implemented the claimed method because usage of the system claim from patent ‘013 would cover similar functional language of the instant claimed method.  

Claim 4 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 17 of U.S. Patent No. US 9,937,013 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope and content of the patented claim 17 discloses a surgical controlling system comprising similar functional limitations and structure(s) as the .  

Claim 5 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 17 of U.S. Patent No. US 9,937,013 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope and content of the patented claim 17 discloses a surgical controlling system comprising similar functional limitations and structure(s) as the claim 5 of the applicant at issue; for instance, a controller configured to process information from the movement detection means and location estimation means configured to real time locate 3D spatial position of at least one surgical tool. Therefore, it would have been obvious for one of ordinary skill in the art to have implemented the claimed method because usage of the system claim from patent ‘013 would cover similar functional language of the instant claimed method.  

Claim 6 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 22 of U.S. Patent No. US 9,937,013 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope and content of the patented claim 22 discloses a surgical controlling system comprising similar functional limitations and structure(s) as the .  

Conclusion


This application is a continuation application of U.S. application no. 16/176,854 filed on October 31, 2018, now U.S. Patent 10,751,139; which is a divisional application of U.S. application no. 15/289,324 filed on October 10, 2016, now U.S. Patent 10,201,392; which is a continuation application of U.S. application no. 14/752,947 filed on June 28, 2015, now U.S. Patent 9,504,456; which is a divisional application of U.S. application no. 14/150,939 filed on January 9, 2014, now U.S. Patent 9,204,939 (“Parent Application”). See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339. The examiner can normally be reached Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jorge O Peche/Examiner, Art Unit 3664